Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 214-219 and 221-224, 226-240 is pending.
Claims 214-217 and 229-239 is withdrawn.
Claims 218-219, 221-224, 226-228 and 240 is examined herewith.
Applicants response filed 9/16/2022 has been received and entered in the application.
 
Action Summary
Claims 218-219, 221-224, 227-228 and 240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to applicants amendment of claims.
Claims 218-219 and 221-228 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. Patent 8,853,234) of record and in view of Abdelwahed (Freez-drying of nanoparticles:  Formulation, process and storage considerations, Advance Drug Delivery Reviews 58 (2006) 1688-1713) is maintained with modifications due to applicants amendment of claims.
Claims 218-219 and 221-224 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-12 of U.S. Patent No. 9,957,282, over claims 1-18 of U.S. Patent No. 8,853,234, over claims 1-29 of U.S. Patent No. 7,928,100 and over claims 1-12 of U.S. Patent No. 10,857,156; and claims 218 and 221-222 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 and 26 of Application No. 17/394,541 and over claims 1, 5, 26, and 29 of Application No. 17/465336 are maintained.

Response to Arguments
	Applicants ague on page 10 of the applicant’s arguments, that Achiron does not disclose any purity or composition of compound I at all, much less compound I with greater than about 99% purity or a composition of compound I with less than about 1% impurities.  This argument has been fully considered but has not been found persuasive.  Achiron teaches compound I in table 1.  And paragraph 0299 discloses “According to some embodiments of the invention, the compound has 95-99.9% purity”.  Thus, the teachings of Achiron does disclose compound I and that compounds has a 95-99.9% purity.  Additionally, Nagasawa teaches 95% pure compounds of table 1 (which includes compound 1).
	Applicants argues on page 10 that Achiron also teaches away from its combination with Nagasawa. Specifically, Achiron alleges that "known POL1 inhibitors" such as Compound 1 and structural analogs thereof - i.e., the compounds of Nagasawa - are inferior compared to "the compound" of "the invention" of Achiron. (paragraph 0022)'.  This argument has been fully considered but has not been found persuasive. First, both Nagasawa and Achiron disclose the same compound (compound I of the claims). In looking at paragraph 0022 of Achiron to determine that the compounds of Nagasawa are inferior to the compounds of Achiron; it was found that paragraph 0022 recites “Based on the findings that inhibition of RNA Polymerase-I plays a role in regulation of MS and other autoimmune diseases, as well as cell proliferation, the present inventors have searched for POL-1 inhibitors (denoted herein as POL1-I) that would exhibit an improved effect as compared to the presently known POL1 inhibitors (e.g., POL1-I and structural analogs thereof)”.  This is not a teaching away from combining with Nagasawa, especially since both Nagasawa and Achiron disclose compound I.

Applicants argues on page 10 that Achiron also teaches away from the claimed invention.  if a skilled artisan had followed the guidance of Achiron, they would not have used Compound I at all, much less discovered that Compound I was unstable upon storage and subsequently made extensive efforts to address this previously unidentified stability problem as the present inventors did. This argument has been fully considered but has not been found persuasive.  Both Nagasawa and Achiron disclose compound I and both disclose a purity of greater than 95% (Achiron disclose a purity of 95-99.9%) and Achiron discloses sucrose as filler (paragraph 0418). And  Nagasawa teaches that the pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose.  
Applicants ague on page 12 that the obvious double patent rejection are moot in view of the amendment claims.  This argument has been fully considered but has not been found persuasive.  The obvious double patent rejection have been amended to include bulking agent which are present in the teachings of Nagasawa.



Previous Rejection with modifications
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 218-219, 221-224, 226-228 and 240 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. Patent 8,853,234), Achiron (U.S 2015/0284410) and Abdelwahed (Freez-drying of nanoparticles:  Formulation, process and storage considerations, Advance Drug Delivery Reviews 58 (2006) 1688-1713) all are of record.


Nagasawa teaches the following compound:

    PNG
    media_image1.png
    149
    306
    media_image1.png
    Greyscale
(table 1 and claim 10).

Nagasawa teaches a 95% pure compounds of table 1 (examples 22). In the case of sterile powders for the preparation of sterile injectable solutions, the preferred methods of preparation are vacuum drying and the freeze drying techniques (e.g. lyophilization)(column 37, lines 9-10).  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose (column 37, lines 52-54).  Compounds often are administered as compositions or formulations, in combination with a dermatologically acceptable carrier, which may be a solid or a liquid (column 37, lines 14-17).
It is noted that in looking to the specification for definition of bulking agents and specifically what agents are bulking agents.  In the specification in paragraph 0037 recites “the pharmaceutical composition comprises a bulking agent. In one embodiment, the bulking agent selected from one or more of the group consisting of sucrose, mannitol, and trehalose. In some embodiments, the bulking agent is sucrose. In other 
embodiments, the bulking agent is mannitol”.

Nagasawa does not expressly teach 99% purity nor the storage properties.
Achiron teaches the following compound:

    PNG
    media_image1.png
    149
    306
    media_image1.png
    Greyscale
(compound 1, table 1).
According to some embodiments of the invention, the compound has 95-99.9% purity (paragraph 0299).
	Abdelwahed teaches that Freeze-drying has been considered as a good technique to improve the long-term stability of colloidal nanoparticles. The poor stability in an aqueous medium of these systems forms a real barrier against the clinical use of nanoparticles (abstract).  In order to improve the physical and chemical stability of these systems water has to be removed. The most commonly used process which allows to convert solutions or suspensions into solids of sufficient stability for distribution and storage in the pharmaceutical field is freeze-drying. Freeze-drying, also known as lyophilization, is an industrial process which consists on removing water from a frozen sample by sublimation and desorption under vacuum (page 1660, left column).  Abdelsahed teaches that chemical stability of colloidal polymeric carriers dependents on their storage conditions (the temperature and the pH medium) and on the exact composition of the formulation stored (the type and the molecular weight of the polymer used in preparing nanoparticles) (page 1691, left column).  Abdelwahed teaches bulking agents such as Hydroxyethyl starch, trehalose, mannitol, sucrose, lactose, and glycine (table 1) (page 1694, left column, first paragraph).

	It would have been obvious to have 99% purify the compound of Nagasawa in view of Achiron.  One would have been motivated to purify the compound because it is known that the compound may be made with 95% purity, which is 5% impurities as disclosed by Nagasawa.  And Achiron discloses the same compound which the compound has 95-99.9% purity, which is an impurity of 0.1 to 5%.  This encompasses the impurity percentages as instantly claimed of about 0.5% and about 1%. Since the compound as disclose by both Nagasawa and Achiron, which is the same compound as instantly claimed, is known to be 95% - 99.9% pure in solid form; where the preferred methods of preparation are vacuum drying and freeze drying techniques as taught by Nagasawa, in order to stabilize the composition as evidence by Abdelsahed would result in about 0.5% to about 1% impurities stored at room temperature for at least 28 days to 36 months.  Because it is the same compound which is prepared by lyophilized techniques would have the same properties of storage capabilities.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since, it is the same lyophilized comound with a purity of 95-99.9% would have the same property of storage capabilities with a reasonable expectation of success.

	
With respect to the art rejection above and instant, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “is prepared from a solution” or “wherein the solution, comprises no more than 1 ppm of dissolved oxygen”. However, the preparation of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
With regards to the limitation of “is prepared from s solution” and “wherein the solution comprises no more than 1 ppm of dissolved oxygen”: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 	With regards to the storage of the compound; this is deemed a property of said compound. Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting with modifications
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-12 of U.S. Patent No. 9,9957,282 in view of Nagasawa (U.S. Patent 8,853,234) of record (as cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘282 patent are drawn to the same compound with a pharmaceutical acceptable carrier (claim 60).  And Nagasawa discloses compound I.  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose.  It would have been obvious to one of ordinary skills in the art to incorporate sucrose and/or mannitol with compound I with a reasonable expectation of success absence evidence to the contrary. Thus, possessing significant overlapping scopes of invention.
Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8, 853, 234 in view of Nagasawa (U.S. Patent 8,853,234) of record (as cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘234 patent are drawn to the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  ).  And Nagasawa discloses compound I.  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose.  It would have been obvious to one of ordinary skills in the art to incorporate sucrose and/or mannitol with compound I with a reasonable expectation of success absence evidence to the contrary. Thus, possessing significant overlapping scopes of invention.

Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7, 928, 100 in view of Nagasawa (US Patent 8,853,234) of record (as cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘100 patent are drawn to the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  ).  And Nagasawa discloses compound I.  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose.  It would have been obvious to one of ordinary skills in the art to incorporate sucrose and/or mannitol with compound I with a reasonable expectation of success absence evidence to the contrary. Thus, possessing significant overlapping scopes of invention.

Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,857156 in view of Nagasawa (US. Patent 8,853,234) of record (as cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘156 patent are drawn to the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  ).  And Nagasawa discloses compound I.  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose.  It would have been obvious to one of ordinary skills in the art to incorporate sucrose and/or mannitol with compound I with a reasonable expectation of success absence evidence to the contrary. Thus, possessing significant overlapping scopes of invention.
Claims 218, 221-222 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of copending Application No. 17/394541 (reference application) in view of Nagasawa (U.S. Patent 8, 853,234) of record (as cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  And Nagasawa discloses compound I.  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose.  It would have been obvious to one of ordinary skills in the art to incorporate sucrose and/or mannitol with compound I with a reasonable expectation of success absence evidence to the contrary. Thus, possessing significant overlapping scopes of invention.


Claims 218, 221-222 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 26 and 29 of copending Application No. 17/465336 (reference application) Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  And the ‘336 application discloses a bulking agent  (claim 8).   Thus, possessing significant overlapping scopes of invention.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 218-219, 221-224, 226-228 and 240 are rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//KATHRIEN A HARTSFIELD/ Primary Examiner, Art Unit 1627